Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on July 15, 2022. Claims 1-3, 5, 7, 9, 11, 12, 14-19, 21-24, 27, 28, 30-33 and 35 are currently pending. Claims 1-3, 5, 7, 9, 11, 12, 14-19, 21-24 27, 30 and 32 have been amended by Applicants’ amendment filed on July 15, 2022. No claims were canceled or newly added. 
In response to the restriction requirement of December 10, 2021, Applicants’ election without  traverse of Group I, e.g, claims 1-3, 5, 7, 9, 11-12, 14-19, 21-24, drawn to a transgenic animal, was previously acknowledged. 
Additionally, Applicants’ election of the following species without  traverse was previously acknowledged:
a. a rat, as the species of species of transgenic animal (e.g, claims 1-3, 5, 7, 9, 11-12, 14-19, 21-24 read on the elected species),
b. at least one human V region gene isolatable from BAC9-VH3-53 and/or BAC14/5,
species of human Ig V region (e.g, claims 1-3, 5, 7, 9, 11-12, 14-15, 21-24 read on the elected species);
c. No election of species is made.
d. the nucleic acid sequence as recited in claim 23, (e.g,  claims 1-3, 5, 7, 9,11-12, 14-15, 21-23 read on the elected species.)

Claims 27, 28, 30-33 and 35 were previously withdrawn from further consideration by the examiner pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. The requirement among Groups I-VII (after applicants’ correction at page 6 of the remarks filed on 12/10/2021)  was previously made Final. 
Therefore, claims 1-3, 5, 7, 9, 11, 12,  14-19 and  21-24 are currently under examination to which the following grounds of rejection are applicable.
Priority
This application is a 371 of PCT/US2018/014568, filed January 19, 2018. Applicant’s claim for the benefit of a prior-filed parent provisional application 62/448,317, filed on January  19, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Thus, the earliest possible priority for the instant application is January  19, 2017.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
                                                       Claim objections	In view of Applicants’ amendment of claim 1, the objection to claim 1 has been withdrawn. 
In view of Applicants’ amendment of claim 18 and 24, the objection to claims 18 and 24 has been withdrawn. 
Claim Rejections - 35 USC § 101
	In view of Applicants’ amendment of claim 1 to recite “A transgenic non-human animal”, the rejection of claims 1-3, 5, 7, 9, 11, 12,  14-19 and  21-24 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter has been withdrawn. 


Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claims 9, 11, 12, 15, 16, 18, 19 and 21-24  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  This rejection has been modified as necessitated by amendment of the claims in the response filed 9/22/2022.
Claim 9 remains rejected because of its recitation of “a rat 3’ enhancer comprising a sequence having at least 70% sequence identity to the sequence set forth in SEQ ID NO:1”. It is unclear whether the recitation of “a sequence having at least 70% sequence identity to the sequence set forth in SEQ ID NO:1” refers to: the full length of the transgene HC14 (new OmniRat1) according to Figure 1A, the transgene HC30 (new OmniRat2) according to Figure 1B, a rat 3’ enhancer, or any other domain of the variable heavy chain gene region or constant heavy chain gene region, as recited in claim 18. As such the metes and bounds of the claim are indefinite.
Claim 11 which depends on claim 1  is indefinite in its recitation of “further comprising at least one human Ig variable (V) region gene. Claim 1 recite “a variable heavy chain gene region (V-region)” and “one human variable (V) gene segment”. It is unclear whether the recitation of “at least one human Ig variable (V) region gene” refers to the structure of “a variable heavy chain gene region (V-region)”,  “one human variable (V) gene segment” or a different structure.
Claim 12 recites the term “and/or” in line 2.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only a human constant  region gene, or all of a human constant  region gene and a rat  constant  region gene, or, “or” would imply that the constant  region genes are in the alternative.  Appropriate correction is required.
Claim 15 is indefinite in its recitation of “a nucleic acid sequence having at least 70% sequence identity to BAC Annabel” because the BAC Annabel is not identified by a nucleic acid sequence. Accordingly, one would not be reasonably apprised of the metes and bounds of the claim.  Appropriate action is required.  
Claim 16 is indefinite in the recitation of “wherein said human lg V region” in line 2.  There is no antecedent basis for “wherein said human lg V region” in the claim. Claim 11 refers to “at least one human lg variable (V) region gene”. 
Claim 18 remains rejected because of its recitation of “a rat 3’ enhancer comprising a sequence having at least 70% sequence identity to the sequence set forth in SEQ ID NO:1”. It   is whether the recitation of “a sequence having at least 70% sequence identity to the sequence set forth in SEQ ID NO:1” refers to: the full length of the transgene HC14 (new OmniRat1) according to Figure 1A, the transgene HC30 (new OmniRat2) according to Figure 1B, a rat 3’ enhancer, or any other domain of the variable heavy chain gene region or constant heavy chain gene region as recited in claim 18. As such the metes and bounds of the claim are indefinite.
Claim 22 is indefinite in the recitation of the term “and/or” in line 3.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only one human V region gene isolatable from BAC9-VH3-53, or all of the human V region genes from BAC9-VH3-53 and BAC14/5, or, “or” would imply that the Ig region gene types are in the alternative.  Appropriate correction is required.
Claim 22 is indefinite in the recitation of “wherein said human lg V region” in line 2.  There is no antecedent basis for “wherein said human lg V region” in the claim. Claim 11 refers to “at least one human lg variable (V) region gene”. 
Claim 24 remains rejected because of its recitation of “a rat 3’ enhancer comprising a sequence having at least 70% sequence identity to the sequence set forth in SEQ ID NO:1”  It is whether the recitation of “a sequence having at least 70% sequence identity to the sequence set forth in SEQ ID NO:1” refers to: the full length of the transgene HC14 (new OmniRat1) according to Figure 1A  or HC30 (new OmniRat2) according to Figure 1B, a rat 3’ enhancer, or any other domain of the variable heavy chain gene region or constant heavy chain gene region as recited in claim 24. As such the metes and bounds of the claim are indefinite.
Claim 24 is indefinite in the recitation of “the human immunoglobulin joining region”. There is no antecedent basis for “the human immunoglobulin joining region” in the claim. Claim 11 refers to “at least one human Ig variable (V) region gene or at least one a human Ig diversity (D) region gene”. 
Claim 19 is indefinite insofar as they depend from claim 18. Claims 21 and 23 are indefinite insofar as they depend from claim 11.
Claim Rejections - 35 USC § 102
 	Claim(s) 1-3, 5, 7, 11, 12, 14 and 21 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grosveld et al.,  (WO 2014/141189 A1; of record IDS filed on 5/7/2021; Citations are from the National Stage US Patent Application Publication. 2014/0356907. The National Stage is deemed an English language translation of the PCT).  
Regarding claim 1, Grosveld discloses a transgenic mouse comprising inactivated light and heavy chain loci (paragraphs [0113] [0039] of the published application ) and a plurality of artificial transgenic Ig heavy chain loci, comprising human VDJ, and rat constant region, integrated at different chromosomal sites (see paragraphs [0014], [0019], [0021], [0033], “Their inclusion within loci ensures that high level transgene expression occurs at every site of integration and is not dependent on random integration events, only some of which fortuitously occur within chromatin regions actively transcribed in B-cells. The use of cognate LCRs significantly reduces the number of transgenic animals required to be screened for antibody expression and allows the insertion of more than one gene locus, with the certainty that all loci inserted will be expressed at essentially normal levels in a B-cell specific manner”  0071]).
Regarding claim 2, Grosveld teaches “a transgenic non-human mammal comprising a heterologous immunoglobulin heavy chain locus comprising human VH gene segments, human D gene segments, human J gene segments, and rat constant region gene segments,” (paragraph 0020];), wherein “the non-human mammal may comprise two or more transgenes comprising two or more different heterologous heavy chain gene loci” (paragraph [0021]; [0026]) of the published application), where each heterologous locus incorporates a cognate LCR (paragraph [0029]).
Regarding claim 3, Grosveld states, “the 39 functional human immunoglobulin heavy chain V gene segments may be cloned into two or more immunoglobulin heavy chain loci.”(paragraph [0071] of the published application), falling within the scope of ~full complement of human immunoglobulin variable (V) heavy chain gene segments tandemly integrated into the genome of the transgenic non-human animal”.
Regarding claims 5 and 7, Grosveld states, “In one aspect of the invention, the endogenous mouse heavy chain locus and/or the endogenous mouse kappa light chain locus may be disabled.” (paragraph [0039]); “The inclusion of heavy and light chain specific LCRs in the transgene loci ensures not only that expression is B-cell specific, but that expression occurs irrespective of the site of integration into the genome” (paragraph [0011]); and “each heterologous locus may be a hybrid locus comprising variable regions and constant regions derived from more than one species, such as a hybrid locus comprising human variable regions and rat or murine constant regions.” (paragraph [0031]).
Regarding claims 11, 12 and 14, Grosveld states, “a heterologous immunoglobulin heavy chain locus comprising human VH gene segments, human D gene segments, human J gene segments, and rat constant region gene segments” including Cµ and  Cγ (paragraph [0020] of the published application).
Regarding claim 21, Grosveld discloses transgenic non-human mammal comprising an immunoglobulin heavy chain locus comprising the sequence of SEQ ID NO: 1 (paragraph [0059]) and production of antibodies (paragraph [0075] of the published application). SEQ ID NO: 1 is a heavy chain locus sequence comprising variable, diversity and joining regions structured as V-D-J. 
Therefore, by teaching all the claimed limitations, Grosveld et al., anticipates claims 1-3, 5, 7, 11, 12, 14 and 21.
Response to Applicants’ Arguments as they apply to rejection of claims 1-3, 5, 7, 11, 12, 14 and 21 under 35 USC § 102
At pages 9-10 of the remarks filed on July 15, 2022, Applicants essentially argue that: 1) “The presently claimed non-human transgenic animal resolves uncertainties in the art by  providing a transgenic non-human animal comprising a plurality of artificial immunoglobulin (lg) heavy chain loci integrated at different chromosomal sites.”, 2) “ The inventors have discovered that the presently claimed method used to generate these transgenic non-human animals, comprising the insertion of a plurality of different heavy chain loci at different chromosomal sites, produces functional B cells that surprisingly and advantageously avoids allelic exclusion. The method provides increased antibody diversity as a result of integrating into the genome of the transgenic non-human animal a full complement of human immunoglobulin heavy chain gene segments” and 3) “For example, as discussed at paragraphs [122] and [123] of the specification as filed, a procedure of introducing multiple different VH regions at separate chromosomal loci can be implemented through the insertion of the different loci into separate transgenic rats. These separate loci are used to generate separate transgenic rat lines, which may subsequently be crossed to obtain double transgenic rats that have all of the VH regions used available for the recombination process. Crossing these rats to homozygosity for both loci would double the number of VH regions available for recombination. Having multiple copies of an integrated locus increases this number yet further.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), and 2), at the outset, the examiner notes that the instant claims are product claims and not methods claims. Moreover,  as set forth in the paragraph above, Grosveld discloses a transgenic mouse comprising inactivated light and heavy chain loci (paragraphs [0113] [0039] of the published application ) and a plurality of artificial transgenic Ig heavy chain loci, comprising human VDJ, and rat constant region, integrated at different chromosomal sites (e.g, paragraph [0071]).  There is no structural difference between the non-human animals (e.g. mice) claimed and those taught by Grovels.  Since the structures of the mice are the same, the effects of producing functional B cells that surprisingly and advantageously avoids allelic exclusion would be expected to be the same. Otherwise, the claims are not enabled. 
	Regarding 3), paragraphs [0123]-[0124] cited by Applicants and paragraph [0125] are directed to methods of introducing multiple different VH region on separate loci that can be implemented through the insertion of these different loci into separate transgenic rats (preferably with a defective rat IgH locus) . However, the instant claims are product claims and not methods claims. Since the U.S. Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make comparisons therewith, a lesser burden of proof is required to make out a case of prima facie anticipation/obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional manner.  MPEP 2113.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the  prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
Therefore, the claims are deemed to be anticipated by the reference.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 7, 11, 12,  14-17 and  21-23 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buelow et al. (WO 2008/151081; of record) in view of Grosveld et al.,  (WO 2014/141189 A1; of record IDS filed on 5/7/2021) and  Bruggemann et al., (WO 2014/093908; record) .
	Regarding claim 1, Buelow et al. describes transgenic non-human animals, including transgenic rodents (e.g., rats), having inactivated endogenous immunoglobulin loci and artificial immunoglobulin loci where “integration of one or more artificial heavy chain lg loci and one or more artificial light chain lg loci into the genome of a transgenic animal having at least one endogenous lg locus that has been or will be inactivated by the action of one or more meganucleases” (paragraph [00169]). 
	Buelow does explicitly teach integration into different chromosomal sites.
Grosveld et al.,  discloses that  the rat comprises multiple transgenes and integration sites. Grosveld et al states, “It is thus envisaged that the non-human mammal may contain multiple copies of a heavy chain gene locus. This has the advantage of optimising the chances that a productive re-arrangement in a B-cell will take place, thus allowing the optimal production of an immunoglobulin heavy chain for antigen recognition.” (page 17, lines 8-11). Moreover, Grosveld et al., states, “Thus, the use of LCR technology, combined with the surprising observation that allelic exclusion mechanisms will discriminate between endogenous immunoglobulin genes and multiple competing transgenes, opens the way for the assembly of transgenic non-human mammals comprising one or more immunoglobulin heavy or light chain gene loci, each locus being of reduced V gene complexity relative to the endogenous genes and comprising a relatively manageable piece of DNA (<300Kb) to assemble in vitro relative to the endogenous loci (l-2Mb)…. The inclusion of the LCR ensures that each is expressed in an identical manner, irrespective of the site of integration within the genome” (page 12, lines 23-33). 
	In order to potentiate productive re-arrangement in a B-cell, thus allowing the optimal production of an immunoglobulin heavy chain for antigen recognition as disclosed by Grosveld, it would have been obvious to a person of ordinary skill in the art to have modified the transgenic animals of Buelow to include various artificial transgenic Ig heavy chain loci into different chromosomal sites to arrive at the instantly claimed method with a reasonable expectation of success. 
Absent evidence of unexpected results, there is clear suggestion, teaching and motivation described in this reference for the ordinary skilled artisan reading this reference to design the constructs and rodent cells according to the present invention. 
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
	Regarding claims 2 and 3, the combined teachings of Buelow and Grosveld make obvious the transgenic animal of claim 1. Moreover, Buelow states,  "In one aspect, the invention provides transgenic constructs containing an artificial heavy chain locus capable of undergoing gene rearrangement in the host animal thereby producing a diversified repertoire of heavy chains having human idiotypes. An artificial heavy chain locus of the transgene contains a V-region with at least one human V gene segment. Preferably, the V-region includes at least about 5-100 human heavy chain V (or "VH") gene segments.”[00184] ; “multiple BAC clones containing overlapping fragments of an lg locus can be separately altered and subsequently injected together into an animal recipient cell, wherein the overlapping fragments recombine in the recipient
animal cell to generate a continuous lg locus.” (paragraph [00190]).
	Regarding claims 5, the combined teachings of Buelow and Grosveld make obvious the transgenic animal of claim 1. Moreover, Buelow states, “ transgenic animals having one or more inactivated endogenous immunoglobulin loci” (paragraphs [0002][0011]); and “In a preferred embodiment, the transgenic animal has both endogenous lg heavy chain loci inactivated” (paragraph [0012]).
Regarding claim 7, the combined teachings of Buelow and Grosveld make obvious the transgenic animal of claim 1. Moreover, Buelow states, “In one embodiment, the transgenic animal comprises an inactivated endogenous lg light chain locus” (paragraph [0013]).
	Regarding claim 11, the combined teachings of Buelow and Grosveld make obvious the transgenic animal of claim 1. Moreover, Buelow states, “By "artificial immunoglobulin locus" is meant an immunoglobulin locus comprising fragments of human and non-human immunoglobulin loci, including multiple immunoglobulin gene segments, which include at least one variable region (V) gene segment, one or more J gene segments, one or more D gene segments in the case of a heavy chain locus,” (paragraph [00120]). 
	Regarding claims 12 and 14, the combined teachings of Buelow and Grosveld make obvious the transgenic animal of claim 2. Moreover, Buelow states, "In a preferred embodiment, the artificial heavy chain locus contains at least one or several rat constant region genes, e.g., C, C and C (including any of the Csubclasses)."(paragraph [00185]).
Regarding claims 15-17 and 21-23, the combined teachings of Buelow and Grosveld make obvious the transgenic animal of claim 2. Moreover, Buelow states, “BAC clones are capable of carrying DNA fragments of smaller sizes (about 50-500 kb). However, multiple BAC clones containing overlapping fragments of an lg locus can be separately altered and subsequently injected together into an animal recipient cell, wherein the overlapping fragments recombine in the recipient animal cell to generate a continuous lg locus.” (paragraph [00190]) and “Human Ig gene segments can be integrated into the Ig locus on a vector (e.g., a BAC clone) by a variety of methods, including ligation of DNA fragments, or insertion of DNA fragments by homologous recombination. Integration of the human Ig gene segments is done in such a way that the human Ig gene segment is operably linked to the host animal sequence in the transgene to produce a functional humanized Ig locus, i.e., an Ig locus capable of gene rearrangement which leads to the production of a diversified repertoire of antibodies with human idiotypes. Homologous recombination can be performed in bacteria, yeast and other cells with a high frequency of homologous recombination events. Engineered YACs and SACs can be readily isolated from the cells and used in making transgenic animals." (paragraph [00191]).
In relation to the recitation of BAC6-VH3-11 and BAC3 in claims 16 and 17, and the recitation of BAC9-VH3-53 and BAC14/5 in claims  22 and 23, Bruggemann et al., teaches the bacterial artificial chromosome (BAC) Annabel comprising at least one human variable Ig gene isolatable from BAC6-VH3-11 and BAC3 (page 3, paragraph [0013]; claims 8-9). 
Response to Applicants’ Arguments as they apply to rejection of claims 1-3, 5, 7, 11, 12,  14-17 and  21-23  under 35 USC § 103
At page 10 of the remarks filed on July 15, 2022, Applicants essentially argue that “the presently claimed transgenic non-human animal comprises a plurality of artificial transgenic lg heavy chain loci integrated in the animal's genome at different chromosomal sites, which provides the unexpected advantage of producing functional B cells, while avoiding allelic exclusion. Since none of Buelow et al., Grosveld et al. and Bruggemann et al. provide any basis for this feature, the presently claimed subject matter is not prima facie obvious over the combination of references” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Applicants have not submitted new arguments to rebut rejection of claims under 35 USC § 103 made in the Office Action filed on 4/18/2022. Therefore claims 1-3, 5, 7, 11, 12,  14-17 and  21-23  remain rejected under 35U.S.C. 103 for the reasons of record and the arguments set forth in the paragraph above for the claims rejected under 35U.S.C. 102. 
Claim Rejections - 35 USC § 112(a)
Claims  9, 18 and 24 remain rejected and claim 19 is newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  (Written Description). This rejection has been modified as necessitated by amendment of the claims in the response filed 9/22/2022.
Claims 9, 18 and 24 have been amended to recite “a sequence having at least 70% sequence identity to the sequence set forth in SEQ ID NO:1”.
Claim 19 have been amended to recite “a nucleic acid sequence having at least 70% sequence identity to the sequence set forth in SEQ ID NO:2 or SEQ ID NO:11”.
In relation to the nucleotide of SEQ ID NO:1, the Specification teaches that “ the rat 3′ enhancer has a sequence comprising or substantially homologous to the sequence set forth as SEQ ID NO:1 or a portion thereof.” (paragraph [0039] of the published application). Moreover, the Specification discloses the beneficial function of the rat 3′ enhancer in paragraph [0039],  “The polynucleotides of the present invention advantageously provide optimal expression due, at least in part, to the inclusion of a rat 3′ enhancer since chimeric polynucleotides lacking this 3′ enhancer result in impaired isotype switching and low IgG expression.” The specification provides support for calculations of “homology” or “sequence identity” between two sequences that share at least 70% sequence homology (paragraph [0050]). However, the Specification is silent about various sub-fragments of the rat 3′ enhancer sequence having 70% sequence homology with the nucleotide of  as SEQ ID NO:1, other than SEQ ID NO:1. This disclosure is not deemed to be descriptive of the complete structure of a representative number of nucleic acids sequences encompassed by the claims as one of skill in the art cannot envision all the fragments of the rat 3′ enhancer sequence that do not result in in impaired isotype switching and low IgG expression in chimeric polynucleotides comprising a rat 3′ enhancer sequence, an Ig constant region gene and at least one human immunoglobulin (Ig) joining (J) region gene (paragraph [0010]). The specification does not teach regions or domains of the nucleic acid sequence essential for the claimed activity. There is no disclosure of what nucleotides are critical for the enhancer activity of the rat 3′ enhancer sequence of SEQ ID NO:1. The skilled artisan understands that one nucleotide change in a DNA molecule or one amino acid change in the polypeptide encoded by the DNA molecule could result in the loss of its biological activity. Even if one accepts that the examples described in the specification meet the claimed limitations of the rejected claims with regard to structure and function, the example is merely representative of one 3’ rat enhancer. It is impossible for one of skill in the art to extrapolate from the one characterized rat 3' enhancer sequence described herein to those derived molecules that would necessarily meet the structural/ functional characteristics of the rejected claims.
According to the above description, the present invention includes only “a rat 3’ enhancer,” and this sequence corresponds to SEQ ID NO: 1, wherein said sequence comprises sequences between rat Calpha and 3'hs3b of the rat 3' enhancer sequence.  As of the filing date (or priority date) of the instant application, there is no clear indication that applicants were in possession of any other sequence corresponding to fragments of the rat 3’ enhancer of SEQ ID NO:1 according to the present invention. 
Regarding the nucleotide sequences having at least 70% sequence identity to the sequence set forth in SEQ ID NO:2 or SEQ ID NO:11, the Specification discloses chimeric polynucleotides of SEQ ID NO: 2 or SEQ ID NO:11 comprising the domains illustrated in Figures 1 A and B. 

    PNG
    media_image1.png
    737
    817
    media_image1.png
    Greyscale

The Specification states “In one embodiment each of the human immunoglobulin variable region, the human immunoglobulin diversity region, the human immunoglobulin joining region, the immunoglobulin constant region, and the rat 3′ enhancer are in the relative positions shown in FIG. 1a. “ (paragraph [0019]). Paragraphs [0026] and [0027] of the published application disclose the chimeric human-rat IgH regions (HC14 and HC30) each with each 3 overlapping BACs. Paragraph [0028] and Figure 3 disclose HC14 locus integration into chromosome 6 and HC30 locus integration into chromosome 15. The Specification illustrates in Figure 5 production of IgM and IgG from HC30 and HC14/HC30, “serum from immunized OmniRat animals with one HC locus (HC30) or two HC loci (HC14 and HC30) revealed similar titers of anti-beta gal IgM and IgG in such animals (FIG. 5)” (paragraph [0151]).  The Specification states in paragraph [0156], “Moreover, integration of the human Igκ and Igγ loci revealed that chimeric Ig with fully human specificity is readily produced and that association of rat C-regions with human L-chains is not detrimental. Advantages of using part of the rat IgH locus are that species-specific C regions and enhancer control elements are kept in their natural configuration, with essentially only the diverse human VH D JH region being transplanted.” The specification provides support for calculations of “homology” or “sequence identity” between two sequences that share at least 70% sequence homology (paragraph [0050]). However, the Specification is silent about various sub-fragments of the polynucleotide of SEQ ID NO:2 or SEQ ID NO:11, other than SEQ ID NOS:2 and 11. This disclosure is not deemed to be descriptive of the complete structure of a representative number of nucleic acids sequences encompassed by the claims as one of skill in the art cannot envision all the fragments of SEQ ID NO: 2 or SEQ ID NO:11 that result in production of chimeric antibodies with human idiotypes from OmniRats, where efficient human IgH/IgL assembly occurs even when wt Ig is present (e.g, association of rat C-regions with human L-chains is not detrimental) (paragraphs [0155], [0156] of the published application). The specification does not teach regions or domains of the nucleic acid sequence essential for the claimed titers of anti-beta gal IgM and IgG in  immunized OmniRat animals, for example. The skilled artisan understands that efficiently paring of a productive (in-frame) VHDHJH exon express in a µHC with the surrogate light chain (SLC) of the same species (e.g, rat ) for the pre-B-cell receptor (pre-BCR) that orchestrates survival, proliferative expansion of early pre-B cells (see Vettermann et al., 2010;  Immunological Reviews pp. 22–42; page 24). Thus interspecies pairing of a chimeric heavy chain loci comprising a human variable domain and rat constant domain with a human light chain loci  is not predictable (e.g, interspecies ability of an Ig chain to become assembled into a surface-expressed BCR or pre-BCR). Thus a chimeric artificial transgene comprising a heavy chain loci comprising a human variable domain and rat constant domain should be reasonably expected to impair association with the human light chain loci.  In fact, Applicants surprisingly observe “integration of the human Igκ and Igγ loci revealed that chimeric Ig with fully human specificity is readily produced and that association of rat C-regions with human L-chains is not detrimental.” (paragraph [0156]) of the published application). The Specification does not teach  what domains/fragments of SEQ ID NO: 2 or SEQ ID NO:11 comprising rat C-regions are responsible for the pairing of the chimeric heavy chain loci comprising a human variable domain and rat constant domain with a human light chain loci, for example, for successful production of IgM and IgG in  immunized OmniRat animals.
Therefore, the specification does not describe the claimed genus of nucleic acid regions having at least 70% sequence identity with the polynucleotide of SEQ ID NO: 2 or SEQ ID NO:11, in such full, clear, concise and exact terms so as to indicate that Applicant has possession of these fragments at the time of filing the present application.  Thus, the written description requirement has not been satisfied.
New grounds of rejection
35 U.S.C. 112, (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by Applicant’s amendments to the claims.  
Claim 19 depends from claim 18.   Claim 18 newly requires that the non-human transgenic animal comprises  “a sequence having at least 70% sequence identity to the sequence set forth in SEO ID NO: 1”.  Claim 19 broadens the scope of the claimed a nucleic acid sequence, permitting that it may be “a nucleic acid sequence having at least 70% sequence identity to the nucleic acid sequence set forth as SEQ ID NO: 2 or SEQ ID NO: 11.” Applicant may cancel the claim, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633